DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Currently, claims 31-40 are pending in the instant application. All the amendments and arguments have been thoroughly reviewed but are deemed insufficient to place this application in condition for allowance.  The following rejections are either newly applied, as necessitated by amendment.  They constitute the complete set being presently applied to the instant Application.  Response to Applicant's arguments follow.  This action is FINAL. 

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

The rejection under 35 USC 101 is withdrawn in view of the amendments to the claims to require use of a primer that is not well understood, routine, and conventional.  

Applicants arguments were persuasive to overcome the written description rejection under 35 USC 112(a).  

The rejections under 35 USC made in the previous office action are withdrawn in view of the amendments to the claims.  New Grounds of rejection under 35 USC 103 are set forth below, necessitated by the amendment.  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 39 and 40 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 39 has been amended such that the preamble contains grammatical errors and appears incomplete.  It is not clear what is meant by “a method of a subject suffering from…”.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 31-40 are rejected under 35 U.S.C. 103 as being unpatentable over Qin (Qin et al; WO2016/191525; December 12, 2016) in view of Sanchez-Vega (Sanchez-Vega et al; Journal of Molecular Diagnostics, vol 4, 2002; pages 223-229).
With regard to claim 37, Qin teaches a method for determining whether a subject with cancer should be treated with a composition that inhibits Wnt activity by performing an assay to identify the presence of an R-spondin Fusion and determining that the subject should be treated with an antagonist of Porcupine (see claim 23 of Qin, page 107).  With regard to claims 31, 35, 39 Qin teaches PCR amplification, including real time PCR (see para 0176).  With regard to claims 31, 32, 39, and 40, Qin teaches detection of a number of fusions including PTPRK(e13)-RSPO3(e2) and PTPRK(e1)-RSPO3(e2) (see claims 24 and 25 of Qin, page 107).  With regard to claim 33, Qin teaches samples include FFPE or frozen tissue (para 0185).  With regard to claim 36, Qin teaches malignancy includes colorectal cancer (para 0076).  With regard to claim 34, Qin teaches analysis of RNA (para 0157).  With regard to claim 38, Qin teaches porcupine inhibitors (see whole document).  Although Qin does not teach administering the treatment, Qin teaches ‘determining that the subject should be treated”.  Therefore it would have been prima facie obvious to the ordinary artisan prior to the effective filing date to treat malignancy in subjects as taught by Qin, with porcupine inhibitors as taught by Qin because Qin teaches determining that subjects should be treated based on detection of the PTPRK(e13)-RSPO3(e2) gene fusion.
Qin teaches detecting the particular PTPRK(e13)-RSPO3(e2) gene fusion using nCounter, but does not teach a specific primer pair where the reverse primer has a sequence identity to SEQ ID NO: 7 or a complementary sequence thereof”.  It is noted, however, that Qin does teach where the junction between the gene fusion occurs (see figure 5A, table 8).  Further, Sangez-Vega teaches a method of successfully detecting multiple gene fusion sequences in cancer, using multiplex Real Time PCR (see abstract) as well as forward and reverse primers for amplifying and distinguishing between the different fusions in a multiplex reaction (see table 1, page 224).  The primers designed in the method of Sanchez-Vega include forward and reverse primers specific to each gene of the fusion, and when amplified, produce a fusion amplicon.  Therefore it would have been prima facie obvious to the ordinary artisan prior to the effective filing date to substitute multiplex real time PCR to detect gene fusions, as taught by Sanchez-Vega, to detect the particular gene fusions taught by Qin with a reasonable expectation of success.  The use of multiplex Real Time PCR was successfully used to detect gene fusions in cancer well before the effective filing date and represents the simple substitution of one known element for another to obtain predictable results.  In modifying the method of Qin using multiplex real time PCR as taught by Sanchez-Vega, the ordinary artisan would have designed a number of primer pairs to detect the gene fusions taught by Qin.  Software for primer design to known sequences was readily available and routinely used in the prior art decades before the effective filing date of the invention, to design primers for amplification assays.  The design of particular primers is considered routine optimization in view of the fact that millions of primer sequences have been designed this way using programs and for use in assays that are routinely used in the field and have been available for at least a decade prior to the effective filing date. As set forth in the MPEP 2144.05 II A, “Optimization of Ranges”:
Generally, differences in concentration or temperature will not support the patentability of
subject matter encompassed by the prior art unless there is evidence indicating such
concentration or temperature is critical. “[W]here the general conditions of a claim are
disclosed in the prior art, it is not inventive to discover the optimum or workable ranges
by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235
(CCPA 1955) (Claimed process which was performed at a temperature between 40°C
and 80°C and an acid concentration between 25% and 70% was held to be prima facie
obvious over a reference process which differed from the claims only in that the reference
process was performed at a temperature of 100°C and an acid concentration of 10%.)…

Therefore the sequence of SEQ ID NO: 7 is considered obvious absent secondary considerations.  It is noted, however, that unexpected results must be commensurate in scope with the claimed invention (see MPEP 716.02(d)).

 Response to Arguments
The response traverses the rejection.  Any arguments against the use of the Qin reference alone are moot in view of the new grounds of rejection necessitated by amendment as set forth in the rejection above.  Regarding the amendments to the claims and the recitation of SEQ ID NO: 7, the response asserts that the recited primer is an important contribution of the claimed methods since the primers can be used in a multiplex amplification reaction format that also uses control primer pairs.  The response asserts that the recited primer sequence “(together with, for example SEQ ID NO: 6) allows for efficient and specific amplification of the PTPRK(e13)-RSPO3(e2) gene fusion with interference from other oligonucleotide sequences.  The response asserts that design of such a primer is especially complicated and that the present inventors designed the recited primer sequence to avoid non specific binding and cross reactions to wildtype PTPRK and/or wild type RSPO2.  These arguments have been thoroughly reviewed but were not found persuasive.  First, the response’s reliance on the sequence of SEQ ID NO: 7 is not commensurate in scope with the primers encompassed by the claims.  The claims allow for longer sequences as well as sequences that have 70%, 80%, 99%, etc to the recited SEQ ID NO: which would allow for variability of the resulting primers which would be expected to affect the specificity and sensitivity of the assay.  Second, the specificity and sensitivity of amplification relies on a primer pair, not a single primer, whereas the claims only refer by SEQ ID NO: to one of the pair of primers.  Third, the response does not provide any rationale as to why the complications of non specific binding and cross reactivity with wild type sequences are any different than those that are present in any real time PCR reaction that requires sensitivity and specificity.  These are routine elements that must be addressed in the design of any PCR, or multiplex PCR reaction that distinguishes between mutant, fusion, etc sequences from wild type.  Lastly, these arguments presented in the response are the arguments of counsel and cannot take the place of evidence on the record.  This is set forth in the MPEP at 716.01(c)II: “The arguments of counsel cannot take the place of evidence in the record. In re Schulze, 346 F.2d 600, 602, 145 USPQ 716, 718 (CCPA 1965). Examples of attorney statements which are not evidence and which must be supported by an appropriate affidavit or declaration include statements regarding unexpected results…”.  Regarding the submission of evidence, it is noted that such evidence must be timely.
As stated in the MPEP: 716.01:
(A) Timeliness.
Evidence traversing rejections must be timely or seasonably filed to be entered and entitled to consideration. In re Rothermel, 276 F.2d 393, 125 USPQ 328 (CCPA 1960).
Affidavits and declarations submitted under 37 CFR 1.132 and other evidence traversing rejections are considered timely if submitted:
(1) prior to a final rejection,
(2) before appeal in an application not having a final rejection,
(3) after final rejection , but before or on the same date of filing an appeal, upon a showing of good and sufficient reasons why the affidavit or other evidence is necessary and was not earlier presented in compliance with 37 CFR 1.116(e); or
(4) after the prosecution is closed (e.g., after a final rejection, after appeal, or after allowance) if applicant files the affidavit or other evidence with a request for continued examination (RCE) under 37 CFR 1.114 in a utility or plant application filed on or after June 8, 1995; or a continued prosecution application (CPA) under 37 CFR 1.53(d) in a design application.

	
Conclusion
No claims are allowed.  
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to examiner Jehanne Sitton whose telephone number is (571) 272-0752.  The examiner is a hoteling examiner and can normally be reached Mondays-Fridays from 8:00 AM to 2:00 PM.  
	If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Dave Nguyen, can be reached on (571) 272-0731.  The fax phone number for this Group is (571) 273-8300.  
	Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to (571) 272-0547.

	Patent applicants with problems or questions regarding electronic images that can be viewed in the Patent Application Information Retrieval system (PAIR) can now contact the USPTO’s Patent Electronic Business Center (Patent EBC) for assistance.  Representatives are available to answer your questions daily from 6 am to midnight (EST). The toll free number is (866) 217-9197. When calling please have your application serial or patent number, the type of document you are having an image problem with, the number of pages and the specific nature of the problem.  The Patent Electronic Business Center will notify applicants of the resolution of the problem within 5-7 business days. Applicants can also check PAIR to confirm that the problem has been corrected.  The USPTO’s Patent Electronic Business Center is a complete service center supporting all patent business on the Internet. The USPTO’s PAIR system provides Internet-based access to patent application status and history information. It also enables applicants to view the scanned images of their own application file folder(s) as well as general patent information available to the public. 

	For all other customer support, please call the USPTO Call Center (UCC) at 800-786-9199.

/JEHANNE S SITTON/Primary Examiner, Art Unit 1634